NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with Fed. R. App. P. 32.1




                   United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604
                                  Argued January 29, 2020
                                  Decided January 29, 2020



                                            Before

                             WILLIAM J. BAUER, Circuit Judge

                             FRANK H. EASTERBROOK, Circuit Judge

                             MICHAEL B. BRENNAN, Circuit Judge



No. 19-1893                                                   Appeal from the United
                                                              States District Court for the
PHILLIP LAY,                                                  Northern District of Illinois,
      Plaintiff-Appellant,
                                                              Eastern Division.
              v.
                                                              No. 17 CV 8285
ANDREW M. SAUL,                                               Young B. Kim,
Commissioner of Social Security,                              Magistrate Judge.
     Defendant-Appellee.

                                             Order

    Phillip Lay’s application for disability benefits under the Social Security Act was re-
jected administratively, with review culminating in an adverse decision by an adminis-
trative law judge. The dispute moved to district court, where the parties agreed to have
a magistrate judge make the final decision. 28 U.S.C. §636(c). The magistrate judge con-
cluded that the ALJ’s decision is supported by substantial evidence and does not reflect
a material legal error. 2019 U.S. Dist. LEXIS 41780 (N.D. Ill. Mar. 14, 2019). We substan-
tially agree with the magistrate judge’s analysis, and on that basis the judgment is

                                                                                    AFFIRMED.